     Case 7:19-mj-09721-MRG Document 1 Filed 10/18/19 Page 1 of 4



Approved by :     ~¥ci(Vlb
                JULIAMCCORMICK
                Special Assistant United States Attorney
                                                               Q UAIGI NA L
Before :        THE HONORABLE MARTIN R . GOLDBERG
                United States Magistrate Judge
                Southern District of New York

                                             -x
UNITED STATES OF AMERICA                              MISDEMEANOR
                                                      COMPLAINT


                                                      Violation of
           - v-
                                                       18 U. S . C. 113(a) (4)
       JESSICA L . SCHOCK

           DEFENDANT
                                                      COUNTY OF OFFENSE :
                                                      SULLIVAN

                                             -x

SOUTHERN DISTRICT OF NEW YORK , ss :

     SEAN MCNEIL, being duly sworn , deposes and says that
he is a Police Officer , assigned to the Department
Interior , National Park Service , Upper Delaware Scenic &
Recreational River , Beach Lake , Pennsylvania , which is
includes the Southern District of New York , and charges as
follows :


                             COUNT ONE

       On or about July 4 , 2019, at Jerry ' s Three River
Campground , Pond Eddy , New York , within the special
maritime and territorial jurisdiction of the United
States , in the Southern District of New York, JESSICA L.
SCHOCK , the defendant , unlawfully , knowingly and willfully
assaulted another by striking , beating , or wounding such
person , to wit , the defendant hit the victim with a round
house punch connecting with the right side of the victim ' s
head .

       (Title 18 , United States Code, Section 113(a) (4 )



The bases for the deponent ' s k nowledge and for the
     Case 7:19-mj-09721-MRG Document 1 Filed 10/18/19 Page 2 of 4


fo r egoing charges are,   in part , as follows :


1.  I am a Park Ranger , assigned to the Department of
Interior , National Park Services , Upper Delaware Scenic &
Recreational River , Beach Lake , Pennsylvania , which
includes parts in the Southern District of New York .

2 . On or about July 4 , 2019 at approximately 3:36 p . m.,
from the shoreline at Corwin Farm Ranger Station , Ranger
Reish observed a Jerry ' s Three Rivers Campground raft with
two female occupants and a juvenile on board and two males
swimming and snorkeling and hanging onto the raft
approximately 50 yards from the Ranger.

3 . The female on the raft , later identified as the
defendant , was drinking from a Michelob Ultra 12 oz can .
She then proceeded to toss a can to one of the males in the
water who then swam toward the Pennsylvania shoreline . The
individual got out sat on the shoreline and drank the beer .
When he finished he set the can on the rocks and reentered
the water and swam away leaving the can on the rocks.

4.  Ranger Reish then walked out onto the Corwin boat
launch where six members of the National Canoe Safety
Patrol (NCSP) were taking their patrol boats off the water.
Ranger Reish called out to the raft and identified himself
as a federal law enforcement officer and ordered the group
to paddle to his location .  The defendant stated , "we're
not paddling over there ." Ranger Reish again ordered the
group to paddle to shore when the defendant stated, "fuck
you, if you want to talk to us meet us at Jerrys." Ranger
Reish for a third time identified himself and ordered them
to shore.

5 . The group ignored Ranger Reish ' s order and continued to
drift downstream and made no attempt to come to shore .
Ranger Reish called for Rangers McNeil and Cyr to assist
with a group that was being uncooperative . Members of the
NCSP overheard most of the conversation between Ranger
Reish and the group and NCSP member , Gene Berliner provided
a written statement regarding the incident.

6. One of the males , father of the defendant , Conrad
Schock, acknowledge Ranger Reish order and swam up to his
location. Ranger Reish explained to Conrad what he had
observed and that he needed to discuss the littering
violation . Conrad called out to the raft and told them to
come to shore and the defendant said no refusing her
father's request,
'   '       Case 7:19-mj-09721-MRG Document 1 Filed 10/18/19 Page 3 of 4


        7. Rangers McNeil and Cyr arrived on scene to assist.
        Ranger McNeil retrieved Ranger Reish marked patrol vehicle
        and moved it to the boat ramp . Using the PA system , Ranger
        McNeil ordered the raft to their location . The defendant
        again yelled no and that they would have to meet them at
        Jerrys . The defendant and the other male began paddling the
        raft down river leaving Conrad behind.

        8 . At approximately , 4 : 23 p.m. , Ranger McNeil took Conrad
        in the back of his vehicle to Jerrys Three River
        Campground , approximately 2 miles from the Corwin Farms
        Ranger Station . At approximately 5:23 p.m. , the raft
        arrived at Jerrys. Ranger Reisch ordered them to leave
        their gear in the raft and ordered them to a near by picnic
        table.    The other fema l e in the raft was identified as
        Conrad ' s wife and she offered to stay with the juvenile
        with the raft .

        9.   The defendant became irate using profanities, stating ,
        " this is bull shit. " Ranger Reish observed her grab and
        put on a pair of shoes.     She was ordered again to go up the
        bank and sit at the table . The defendant ignored the order
        and continued to gather her belongings from the raft . She
        was ordered again to the picnic table which she ignored .
        After several more commands , the defendant stated , "I ' m not
        going over there . I ' m not listening to you . "

        10. After the defendant ' s continued refusal to obey
        orders , Ranger Reish applied an escort hold in an attempt
        to direct her toward the picnic table . The defendant jerked
        her arm and yelled , "get your hands off me . I ' m not going
        with you." Ranger Reish still had an escort hold on her and
        ordered her to stop resisting and head to the picnic table .
        The defendant was forcefully yanking her left arm and came
        around with a round house punch with her right arm ,
        stricking Ranger Reish hard on the right side of his head
        near his temple . Ranger Reish was stunned for a moment but
        was able to maintain his hold on her wrist. Ranger McNeil
        came to assist in getting the defendant under control . The
        defendant was taken to the ground and Ranger McNeil was
        attempting to get her handcuff.

        11 . The defendant ' s brother , Zachary , the other male who
        had been on the raft , was advancing towards the Rangers .
        Conrad and his wife were also advancing towards the
        Rangers . Zachary started yelling , "that ' s my sister."
        Ranger Reish disengaged from the defendant and pulled his
        Taser and turned it on and ordered Zachary to stop and back
        up . Zachary stopped temporarily when he saw the Taser . He
        stated , "what are you going to do , Tase me?" Zachary was
        in a fighting stance with his hands fisted . He was ordered
        by Ranger Reish several more times to back up. He refused
     Case 7:19-mj-09721-MRG Document 1 Filed 10/18/19 Page 4 of 4



stating that i s my sister . Ranger McNeil was still
actively trying to secure the defendant , when Zachary
advanced toward them . Ranger Reish shouted , " Taser , Taser "
and deployed his taser . He continued to give Zachary
orders to stop resisting , ro l l over on his stomach and put
his hands behind his back . Zachary shouted , "You tased me . "
Zachary was ordered to roll over and put his hands behind
his back . Zachary failed to comply and Ranger Reish cycled
his taser again . Zachary complied this time and rolled over
and put his hands behind his back . Ranger Reish holstered
his taser with the leads attached and secured Zachary in
handcuffs. Ranger McNeil was able to secure the defendant
and both individuals were moved to the picnic table .

12 . When the defendant was asked for her name , she stated
it was Tiffany but the mother who was standing near by told
the defendant to stop lying and informed Ranger Reish that
her name was Jessica not Tiffany. Both the defendant was
uncooperative during the whole process and were eventually
transported to DEWA for processing . Ranger Reish spoke with
AUSA Phillip Caraballo from the middle district of
Pennsylvania US attorney ' s office . He said to charge them
and ROR them . He also said since the assault occurred in
New York to charge the assault in the southern district of
New York .

13 . Defendant was issued one United States District Court
Violation Notice for Assault on Federal Officer (DCVN
Number 9213254/SY23) and was released on her own
recognizance .

WHEREFORE, deponent prays that the above - named defendant be
imprisoned or bailed , as the case may be .



                        SEAN MCNEIL
                        National Park Service


Sworn to before me this
18 th day of October 2019




HONORABLE MARTIN~ - OLDBERG
United States Mag·   ate Judge
Southern District of New York
